Case: 14-15238    Date Filed: 06/17/2016   Page: 1 of 4


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                           Nos. 14-15238 & 15-10424
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 3:13-cv-00231-HES-JRK



DEBORAH PORTER CAHILL,

                                                               Plaintiff-Appellant,

                                     versus

TARGET CORPORATION,
a Foreign Profit Corporation,

                                                              Defendant-Appellee.

                          ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 17, 2016)

Before HULL, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-15238      Date Filed: 06/17/2016    Page: 2 of 4


      Following a jury trial in this case, plaintiff Deborah Cahill, proceeding pro

se, appeals the district court’s entry of final judgment in favor of defendant Target

Corporation (“Target”) after the jury found Target not liable in her negligence

action. On May 27, 2009, Cahill fell to the floor while inside a Target store, and

her complaint alleged that Target’s negligence proximately caused her injuries.

Additionally, Cahill appeals the district court’s December 18, 2014, order granting

Target reasonable attorney’s fees and costs. The two appeals were consolidated by

this Court.

      As to her first appeal, Cahill’s pro se brief is liberally construed to raise

claims that the district court erred (1) by admitting into evidence deposition

testimony by Dr. Paulo Monteiro, one of Cahill’s treating physicians, in which Dr.

Monteiro opined that certain surgeries Cahill received were not necessary to treat

injuries that might have been caused by the fall; (2) by failing to order a new trial

on the grounds that the jury’s verdict was not supported by the evidence; (3) in its

handling of a prospective juror who admitted to knowing Dr. Richard Boehme,

another of Cahill’s treating physicians, and expressing a view that Dr. Boehme was

“pompous”; (4) in failing to remand the case to state court after Target removed it

to federal court; (5) in excluding from evidence Dr. Boehme’s opinion testimony

that Cahill’s injuries were caused by her fall at Target; (6) by failing to conduct




                                           2
               Case: 14-15238       Date Filed: 06/17/2016     Page: 3 of 4


Daubert 1 hearings or apply Daubert standards with respect to Dr. Boehme’s

testimony; (7) by permitting Dr. Chaim Rogozinski to testify as an expert witness

for Target; and (8) by setting deadlines for the disclosure of witnesses and expert

witnesses in the pre-trial Case Management Report. 2 Cahill also claims that

Target’s excess liability insurer was required to pay her injury claims under a strict

vicarious liability theory.

       Because this was a jury trial and Cahill had only minor portions of the

record transcribed, this Court is unable to review many of her claims. See Fed. R.

App. P. 10(b)(2) (“If the appellant intends to urge on appeal that a finding or

conclusion is unsupported by the evidence or is contrary to the evidence, the

appellant must include in the record a transcript of all evidence relevant to that

finding or conclusion.”); Loren v. Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002)

(holding that this Court must affirm the district court when an appellant, pro se or

otherwise, fails to provide the record evidence that would enable this Court to

review challenges to evidentiary rulings or the sufficiency of the evidence).

       To the extent there is arguably a sufficient record to allow review of some of

Cahill’s claims, we conclude that all such issues raised lack merit, and we hereby

affirm the final judgment of the district court in favor of defendant Target.
       1
         Daubert v. Merrell Dow Pharm., 509 U.S. 579, 113 S. Ct. 2786 (1993).
       2
         This Court previously denied Cahill’s motion requesting this Court to consider
additional arguments and issues raised in a document entitled “Appendix Volume 13.” Cahill
did not submit a Reply Brief. Accordingly, we only consider arguments and issues raised in
Cahill’s October 22, 2015 brief.
                                              3
              Case: 14-15238    Date Filed: 06/17/2016   Page: 4 of 4


      As to Cahill’s second appeal, because Cahill failed to raise any arguments or

otherwise address in her brief the district court’s December 18, 2014, order

granting reasonable attorney’s fees and costs to Target, she has abandoned her

challenge to this order. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,

1330 (11th Cir. 2004) (“[A] legal claim or argument that has not been briefed

before the court is deemed abandoned and its merits will not be addressed.”).

      AFFIRMED.




                                         4